UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from ­­­­­ to Commission File Number: 000-31797 CRYSTAL ROCK HOLDINGS, INC. (Exact name of registrant as specified in Its charter) Delaware 03-0366218 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1050 Buckingham St., Watertown, CT (Address of principal executive offices) (Zip Code) (860) 945-0661 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X_ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X_ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Shares outstanding at September 7, 2011 Common Stock, $.001 Par Value CRYSTAL ROCK HOLDINGS, INC. AND SUBSIDIARY Table of Contents Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of July 31, 2011 and October 31, 2010 3 Condensed Consolidated Statements of Income for the Three and Nine Months Ended July 31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended July 31, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6-16 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 17–25 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 25 Item 4. Controls and Procedures. 25-26 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 27 Item 1A. Risk Factors. 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 27 Item 3. Defaults Upon Senior Securities. 27 Item 4. [Reserved.] Item 5. Other Information. 27 Item 6. Exhibits. 27-28 SIGNATURE 29 2 CRYSTAL ROCK HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS July 31, October 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Inventories - net Current portion of deferred tax asset Other current assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - net OTHER ASSETS: Goodwill Other intangible assets - net Other assets TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long term debt $ $ Accounts payable Accrued expenses Current portion of customer deposits Current portion of unrealized loss on derivatives TOTAL CURRENT LIABILITIES Long term debt, less current portion Deferred tax liability Subordinated debt Customer deposits Long term portion of unrealized loss on derivatives TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Common stock - $.001 par value, 50,000,000 authorized shares. 21,960,229 issued and 21,388,681 outstanding shares as of July 31, 2011 and October 31, 2010 Additional paid in capital Treasury stock, at cost, 571,548 shares as ofJuly 31, 2011 and October 31, 2010 ) ) Accumulated deficit ) ) Accumulated other comprehensive loss, net of tax ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See the notes to the condensed consolidated financial statements. 3 CRYSTAL ROCK HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three months ended July 31, Nine months ended July 31, (unaudited) (unaudited) NET SALES $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative expenses Advertising expenses Amortization (Gain) loss on disposal of property and equipment ) ) ) TOTAL OPERATING EXPENSES INCOME FROM OPERATIONS OTHER EXPENSE (INCOME): Interest expense Loss (gain) on derivatives ) Miscellaneous income - ) - ) TOTAL OTHER EXPENSE (INCOME), NET ) ) INCOME BEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE NET INCOME $ NET INCOME PER SHARE - BASIC $ NET INCOME PER SHARE - DILUTED $ WEIGHTED AVERAGE SHARES USED IN COMPUTATION - BASIC WEIGHTED AVERAGE SHARES USED IN COMPUTATION - DILUTED See the notes to the condensed consolidated financial statements. 4 CRYSTAL ROCK HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine months ended July 31, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Provision for bad debts on accounts receivable Provision for bad debts on notes receivable - Amortization Non cash interest expense (Gain) loss on derivatives ) (Gain) loss on disposal of property and equipment ) Changes in assets and liabilities: Accounts receivable ) ) Inventories ) Other current assets ) Other assets - Accounts payable ) Accrued expenses ) Customer deposits ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Proceeds from sale of property and equipment Cash used for acquisitions ) ) Cash used for purchase of trademark ) - NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments on debt ) ) Payments of debt issuance costs - ) Proceeds from sale of common stock - NET CASH USED IN FINANCING ACTIVITIES ) ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - beginning of period CASH AND CASH EQUIVALENTS- end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid for interest $ $ Cash paid for income taxes $ $ NON-CASH FINANCING AND INVESTING ACTIVITIES: Reduction in notes payable for acquisition $ $ - Notes payable issued in acquisitions $ $ See the notes to the condensed consolidated financial statements. 5 CRYSTAL ROCK HOLDINGS, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with Form 10-Q instructions and in the opinion of management contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the condensed consolidated financial position, results of operations, and cash flows for the periods presented.The results have been determined on the basis of generally accepted accounting principles and practices of the United States of America (“GAAP”), applied consistently with the Annual Report on Form 10-K of Crystal Rock Holdings, Inc. (the “Company”) for the year ended October 31, 2010. Certain information and footnote disclosures normally included in audited consolidated financial statements presented in accordance with GAAP have been condensed or omitted. The accompanying condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended October 31, 2010.The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. The financial statements herewith reflect the consolidated operations and financial condition of Crystal Rock Holdings, Inc. and its wholly owned subsidiary Crystal Rock LLC. 2.GOODWILL AND OTHER INTANGIBLE ASSETS Major components of intangible assets at July 31, 2011 and October 31, 2010 consisted of: July 31, 2011 October 31, 2010 Gross CarryingAmount Accumulated Amortization Wgt. Avg. Amort. Years Gross CarryingAmount Accumulated Amortization Wgt. Avg. Amort. Years Amortized Intangible Assets: Covenants Not to Compete $ Customer Lists Other Identifiable Intangibles Total $ 6 Amortization expense for the three month periods ended July 31, 2011 and 2010 was $265,052and $273,469, and for the nine month periods ended the same time was $816,042 and $822,892 respectively.There were no changes in the carrying amount of goodwill for the nine month period ended July 31, 2011. 3.DEBT The Company and its subsidiary have a Credit Agreement (the “Agreement”) with Bank of America to provide a senior financing facility consisting of term debt and a revolving line of credit.Under the Agreement, Bank of America is the Company’s sole lender. The Agreement has a total loan capacity of $20,500,000 and obligates the Company to a $15,500,000 term note and access to a $5,000,000 revolving line of credit. The term note is to refinance its previous senior term debt and acquisition line of credit. The revolving line of credit can be used for the purchase of fixed assets, to fund acquisitions, to collateralize letters of credit, and for operating capital.There was no balance on the line of credit but it collateralized a letter of credit of $1,531,000 as of July 31, 2011.Consequently, as of that date, there was $3,469,000 available to borrow from the revolving line of credit. There was $12,732,500 outstanding on the term note as of July 31, 2011. The Agreement amortizes the term note over a five year period with 59 equal monthly principal installments of $184,500, commencing May 5, 2010, and a final payment of $4,614,500 due at the end of five years. The revolving line of credit matures in three years from the commencement of the Agreement.The Company is subject to various restrictive covenants under the agreement, and is prohibited from entering into other debt agreements without the bank’s consent. The Agreement also prohibits the Company from paying dividends without the prior consent of the bank. Under the Agreement, interest is paid at a rate of one-month LIBOR plus a margin based on the achievement of a specified leverage ratio.As of July 31, 2011, the margin was 1.50% for the term note and 1.25% for the revolving line of credit. The Company is required to fix the interest rate on 75% of the outstanding balance of the term note and accomplishes this by entering into interest rate swap agreements. As of July 31, 2011, the Company had $3,183,000 of the term debt subject to variable interest rates.The one-month LIBOR was .19% resulting in total variable interest rates of 1.69% and 1.44%, for the term note and the revolving line of credit, respectively, as of July 31, 2011. The Agreement requires the Company to be in compliance with certain financial covenants at the end of each fiscal quarter.The covenants include senior debt service coverage as defined of greater than 1.25 to 1, total debt service coverage as defined of greater than 1 to 1, and senior debt to EBITDA of no greater than 2.50 to 1.As of July 31, 2011, the Company was in compliance with these covenants and terms of the Agreement. In addition to the senior debt, the Company has subordinated debt owed to Henry, Peter and Jack Baker in the aggregate principal amount of $13,000,000 that is due October 5, 2015.The interest rate on each of these notes is 12% per annum. 7 In November 2010, The Company made an acquisition that resulted in the issuance of a $150,000 note to the seller. The note was paid in full in February 2011. 4.INVENTORIES Inventories consisted of the following at: July 31, October 31, Finished Goods $ $ Raw Materials Total Inventories $ $ Finished goods inventory consists of products that the Company sells including, but not limited to, coffee, cups, soft drinks, snack foods, and office supplies.Raw material inventory consists primarily of bottle caps.The amount of raw and bottled water on hand does not represent a material amount of inventory.The Company estimates that value as of July 31, 2011 and October 31, 2010 to be $60,000 and $56,000, respectively.This value includes the cost of allocated overhead.Bottles are accounted for as fixed assets. 5.ON-BALANCE SHEET DERIVATIVE INSTRUMENTS AND HEDGING ACTIVITIES Derivative Financial Instruments The Company has stand-alone derivative financial instruments in the form of interest rate swap agreements, which derive their value from underlying interest rates. These transactions involve both credit and market risk.The notional amount is an amount on which calculations, payments, and the value of the derivative are based.The notional amount does not represent direct credit exposure.Direct credit exposure is limited to the net difference between the calculated amount to be received and paid, if any. Such difference, which represents the fair value of the derivative instrument, is reflected on the Company’s balance sheet as an unrealized gain or loss on derivatives. The Company is exposed to credit-related losses in the event of nonperformance by the counterparties to these agreements.The Company controls the credit risk of its financial contracts through credit approvals, limits and monitoring procedures, and currently has no reason to believe that any counterparties will fail to fulfill their obligations. 8 Risk Management Policies - Hedging Instruments The Company uses long-term variable rate debt as a source of funds for use in the Company’s general business purposes.These debt obligations expose the Company to variability in interest payments due to changes in interest rates.If interest rates increase, interest expense increases.Conversely, if interest rates decrease, interest expense decreases.Under the terms of its Credit Agreement with Bank of America, the Company is required to fix the interest rate on 75% of the outstanding balance of its term note. To meet this objective, management enters into interest rate swap agreements whereby the Company receives variable interest rate payments and makes fixed interest rate payments on a portion of its debt. On October 5, 2007, the Company entered into an interest rate hedge swap agreement (old swap) in conjunction with an amendment to its credit facility with Bank of America.The intent of the instrument was to fix the interest rate on 75% of the outstanding balance on the term loan (the swapped amount) with Bank of America as required by the facility.The old swap fixed the interest rate for the swapped amount related to the previous facility at 4.87% and matures in January 2014. In conjunction with its Credit Agreement with Bank of America, on April 5, 2010, the Company entered into an interest rate swap agreement (offsetting swap) to offset the old swap for which it receives 1.40% of the scheduled balance of the old term loan. The offsetting swap effectively removed any exposure to change in the fair value of the old swap and set a fixed net payment schedule based on the scheduled balance of the old term loan until January 2014 when both swaps mature.In addition, the Company entered into a swap agreement (new swap) to fix the interest rate of 75% of the outstanding balance of the term note at 3.26% (2.01% plus the applicable margin, 1.25%).The term note matures in May 2015 and new swap matures in April 2013. As of July 31, 2011, the total notional amount of the new swap agreement was $9,549,000. On that date, the variable rate on the remaining 25% of the term note ($3,183,000) was 1.69%.At July 31, 2011 and October 31, 2010, the net unrealized loss relating to interest rate swaps was recorded in current and long term liabilities.The current portion is the valuation of the hedged instrument over the next twelve months while the balance of the unrealized loss makes up the long term portion.For the effective portion of the hedges, which is the new swap, changes in the fair value of interest rate swaps designated as hedging instruments to mitigate the variability of cash flows associated with long-term debt are reported in other comprehensive income or loss net of tax effects.The new swap was effective for the quarter and nine months ended July 31, 2011 but was entered into in the second quarter of fiscal year 2010. The old swap was effective during the nine months ended July 31, 2010 through April 5, 2010. The amounts relating to the old swap previously reflected in accumulated other comprehensive income are amortized to earnings over the remaining term of the undesignated cash flow hedge.In fiscal year 2011, payments on the old swap, and receipt of income on the offsetting swap, are reported as gain or loss on derivatives and an adjustment to other comprehensive income or loss net of tax effects. 9 The table below details the adjustments to other comprehensive income, on a before-tax and net-of tax basis, for the three months ended July 31, 2011 and 2010. Before-Tax Tax Benefit (Expense) Net-of-Tax Three Months Ended July 31, 2010 Loss on interest rate swap $ ) $ $ ) Amortization of loss on derivative undesignated as cash flow hedge ) Reclassification adjustment for loss in income ) Net unrealized loss $ ) $ $
